DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Preliminary Amendment filed 12/14/2020. 
The status of the Claims is as follows:
Claim 15 is amended;
Claims 1-15 are pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020 was filed after the mailing date of the Application on 12/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 4 recites the following limitations:

“…a presser (36), associated to a respective arm (32) and movable between an active position, in which it retains a corner (C) on the arm (32), and an inactive position, in which it does not retain the corner.”



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 10, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BOCEDI et al. (US 20170073092; Bocedi).

Regarding Claim 1 Bocedi discloses a machine for wrapping pallets (P) by means of a stretchable film cap, comprising: 
a main frame (1) which defines a working area (A) of the machine, wherein said working area (A) of the machine is substantially the space in which the pallet to be wrapped is located and in which the machine carries out the wrapping; 
a traction device (2), arranged to lower the film cap by fitting it onto the pallet (P); 
a feeder device (3) arranged to feed the film to the traction device (2); 
a cutting and welding device (4) of the film, arranged to cut and weld the film so as to obtain a cap closed at one end thereof; in which the feeder device (3) is movable along the frame (1) between a working position (Fig. 3), located above the main frame (1), and a service position (Fig. 4), in which said feeder device (3) is located at a given height from the ground, on one side of the main frame (1); 

characterised in that: the feeder device (3) comprises two diverters (31, 32), each of which is structured to grip two adjacent corners on opposite sides of the film, and to move the corners away from one another (par 38); the diverters (31, 32) are vertically movable between a raised position, in which they grip the corners, and a lowered position, in which they release the corners (par 40), drawing the film for a portion of length corresponding to the run from the raised position to the lowered position (par 40); the diverters (31, 32) are movable on an area outside of the main frame (1) along guides (11,12), structured to maintain the feeder device (3) outside the main frame (1) and the working area (A), during the displacement between the working position (Fig. 3) and the service position (Fig. 4).

Regarding Claim 6 Bocedi discloses the invention as described above.  Bocedi further discloses the main frame (1) is provided with a guide (11, 12) extending on an upper portion and a side portion of the main frame (1).

Regarding Claim 7 Bocedi discloses the invention as described above.  Bocedi further discloses the guides (11, 12) comprise a first portion (11), associated to an upper portion of the main frame (1), and a second portion (12), associated to a side portion of the main frame (1).

Regarding Claim 10 Bocedi discloses the invention as described above.  Bocedi further discloses the feeder device (3) comprises two diverters (31, 32), each of which is structured to grip superposed corners of the film, and to move the corners away from one another, and wherein the diverters (31) are further vertically movable between a raised position, in which they are arranged to grip the corners (C) of the film, and a lowered position in which they release the corners. (par 38-40)

Claim 15 Bocedi discloses the invention as described above.  Bocedi further discloses comprising a second pair of diverters (3; par 41), arranged to operate on a distinct film (M2) with respect to the film (M1) on which the first pair of diverters (31, 32) works. (par 41-44)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5, 8, 9, 11, 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over BOCEDI (US 20170073092) in view of Borchard US 20020170270

Regarding Claim 2 Bocedi discloses the invention as described above. Bocedi further discloses the feeder device (3) includes two diverters (31, 32). 



Borchard teaches a machine for wrapping pallets that includes a feeder device (90) that includes two diverters (134) each diverter comprises a pair of arms (130), provided with a gripping means (140) for gripping a corner of the film, which arms (130) are movable with respect to one another between a widened position (Fig. 19c), in which they space the corners of the film, and a narrowed position (Fig. 19b) providing an improved controlled film gripping device for the purposes of improving the efficiency of the apparatus. (par 12, 14 and 16) 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the diverters of Bocedi with a pair of arms and gripping means as taught by Borchard since par 12, 14 and 16 of Borchard suggests that such a modification provides an improved controlled film gripping device for the purposes of improving the efficiency of the apparatus.

Regarding Claim 3 the modified invention of Bocedi in view of Borchard teaches the invention as described above. Bocedi further discloses the feeder device (3) includes two diverters (31, 32). 

However, Bocedi does not expressly disclose the arms of each diverter are hinged to one another at an end.

Borchard teaches a machine for wrapping pallets that includes a feeder device (90) that includes two diverters (134) each diverter comprises a pair of arms (130), the arms (130) of each diverter 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the diverters of Bocedi with a pair of arms and gripping means as taught by Borchard since par 12, 14 and 16 of Borchard suggests that such a modification provides an improved controlled film gripping device for the purposes of improving the efficiency of the apparatus.

Regarding Claim 4 the modified invention of Bocedi in view of Borchard teaches the invention as described above. Bocedi further discloses the feeder device (3) includes two diverters (31, 32). 

However, Bocedi does not expressly disclose each gripping means comprises a presser, associated to a respective arm and movable between an active position, in which it retains a corner on the arm, and an inactive position, in which it does not retain the corner.

Borchard teaches a machine for wrapping pallets that includes a feeder device (90) that includes two diverters (134) each diverter comprises a pair of arms (130), provided with a gripping means (140). Borchard further teaches each gripping means (140) comprises a presser (142), associated to a respective arm (130) and movable between an active position (Fig. 19c), in which it retains a corner of the film, and an inactive position (Fig. 19a), in which it does not retain the corner providing an improved controlled film gripping device for the purposes of improving the efficiency of the apparatus. (par 12, 14 and 16).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the diverters of Bocedi with a pair of arms and gripping means 

Regarding Claim 5 the modified invention of Bocedi in view of Borchard teaches the invention as described above. Bocedi further discloses the feeder device (3) includes two diverters (31, 32). 

However, Bocedi does not expressly disclose the presser is hinged to the arm about an axis of rotation with respect to which it rotates between the active position (Fig. 19b) and the inactive position. 

Borchard teaches a machine for wrapping pallets that includes a feeder device (90) that includes two diverters (134) Borchard further teaches each gripping means (140) comprises a presser (142) hinged (via 126) to the arm (130) about an axis of rotation with respect to which it rotates between the active position (Fig. 19b) and the inactive position (Fig. 19a) (par 56) providing an improved controlled film gripping device for the purposes of improving the efficiency of the apparatus. (par 12, 14 and 16)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the diverters of Bocedi with a pair of arms and gripping means as taught by Borchard since par 12, 14 and 16 of Borchard suggests that such a modification provides an improved controlled film gripping device for the purposes of improving the efficiency of the apparatus.

Regarding Claim 8 the modified invention of Bocedi in view of Borchard teaches the invention as described above.  Bocedi further discloses the feeder device (3) is mobile on the first portion (11) 


Regarding Claim 9 the modified invention of Bocedi in view of Borchard teaches the invention as described above.  Bocedi further discloses the main frame (1) comprises one or more upper cross-members (1a) and one or more uprights (1b) connected to the upper cross- members (1a); the guides (11, 12) comprise a first portion (11), associated to the upper cross- members (1a) and a second portion (12), associated to the uprights (1b).

Regarding Claim 11 the modified invention of Bocedi in view of Borchard teaches the invention as described above. Bocedi further discloses the feeder device (3) includes two diverters (31, 32). 

However, Bocedi does not expressly disclose each diverter comprises a pair of arms, provided with a gripping means for gripping a corner of the film, which arms are movable with respect to one another between a widened position, in which they space the corners of the film, and a flanked position, in which they can grip the corners of the film when the film is substantially in the flattened configuration.

Borchard teaches a machine for wrapping pallets that includes a feeder device (90) that includes two diverters (134) each diverter (134) comprises a pair of arms (130), provided with a gripping means (140) for gripping a corner of the film, which arms (130) are movable with respect to one another between a widened position (Fig. 19c), in which they space the corners of the film, and a flanked position (Fig. 19b), in which they can grip the corners of the film when the film is substantially in the flattened configuration providing an improved controlled film gripping device for the purposes of improving the efficiency of the apparatus. (par 12, 14 and 16) 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the diverters of Bocedi with a pair of arms and gripping means as taught by Borchard since par 12, 14 and 16 of Borchard suggests that such a modification provides an improved controlled film gripping device for the purposes of improving the efficiency of the apparatus.

Regarding Claim 12 the modified invention of Bocedi in view of Borchard teaches the invention as described above. Bocedi further discloses the feeder device (3) includes two diverters (31, 32). 

However, Bocedi does not expressly disclose the arms of each diverter are hinged to one another at an end.

Borchard teaches a machine for wrapping pallets that includes a feeder device (90) that includes two diverters (134) Borchard further teaches the arms (130) of each diverter (134) are hinged to one another at an end (Fig. 7) providing an improved controlled film gripping device for the purposes of improving the efficiency of the apparatus. (par 12, 14 and 16) 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the diverters of Bocedi with a pair of arms and gripping means as taught by Borchard since par 12, 14 and 16 of Borchard suggests that such a modification provides an improved controlled film gripping device for the purposes of improving the efficiency of the apparatus.

Regarding Claim 14 the modified invention of Bocedi in view of Borchard teaches the invention as described above. Bocedi further discloses the feeder device (3) includes two diverters (31, 32). 

However, Bocedi does not expressly disclose each gripping means comprises a presser, associated to a respective arm and movable between an active position, in which it retains a corner of the film on the arm, and an inactive position, in which it does not retain the corner.

Borchard teaches a machine for wrapping pallets that includes a feeder device (90) that includes two diverters (134) Borchard further teaches each gripping means (140) comprises a presser (142), associated to a respective arm (130) and movable between an active position, in which it retains a corner of the film on the arm (130), and an inactive position, in which it does not retain the corner providing an improved controlled film gripping device for the purposes of improving the efficiency of the apparatus. (par 12, 14 and 16) 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the diverters of Bocedi with a pair of arms and gripping means as taught by Borchard since par 12, 14 and 16 of Borchard suggests that such a modification provides an improved controlled film gripping device for the purposes of improving the efficiency of the apparatus.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Claim 13 the modified invention of Bocedi in view of Borchard teaches the invention as described above. Bocedi further discloses the feeder device (3) includes two diverters (31, 32), constrained to a respective guide  

However, Bocedi does not expressly disclose the arms are constrained to a respective guide which defines a curved path on a vertical plane, and wherein the paths defined by the two guides are divergent from one another from above downwards.

Borchard teaches a machine for wrapping pallets that includes a feeder device (90) that includes two diverters (134) Borchard further teaches the arms (130) are constrained to a respective guide (132) which defines a path on a vertical plane, and wherein the paths defined by the two guides (132) are divergent from one another from above downwards.

The Prior art does not teach guides which define a curved path on a vertical plane and it is the Examiner’s opinion that one of ordinary skill in the art would not have modified the arms and guides of Bocedi in view of Borchard to include a guide that defines a curved path on a vertical plane. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Johnson US 20090293435 arms film grip (Fig. 6)
TERENZI US 20170057677 arm, film grip (Fig. 1-2)
Chiu Chen US 20070051075 feeder device, gripping guide, film (Fig. 1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731